Citation Nr: 1630967	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  08-39 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, claimed as patella tendonitis, to include as secondary to service-connected right leg disability.
 
2.  Entitlement to service connection for a back disorder, claimed as secondary to the left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1978 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was previously before the Board on multiple occasions, most recently in January 2016, at which time the Board promulgated a decision denying service connection for disorders of the left knee and back.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a June 2016 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's January 2016 decision and remanded the case for action consistent with the JMR.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran had contended, in pertinent part, that his left knee disorder is secondary to his service-connected right leg disability; and that his back disorder is secondary to the left knee disorder.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board observes, however, that the effect one disability has upon another involves complex medical issues and generally requires competent medical evidence to resolve.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.  Therefore, competent medical evidence is required to resolve these claims.

The record reflects the Veteran has been afforded multiple VA examinations in conjunction with this case, most recently in April 2015.  In pertinent part, the April 2015 VA examiner diagnosed lumbosacral strain and patellofemoral pain syndrome of the bilateral knees.  Further, the examiner opined that the Veteran's back and left knee disorders were "less likely than not" related to his active duty service or proximately caused by or aggravated (beyond a normal progression) by his service-connected right leg disability.  In support of this opinion, the examiner stated that the Veteran has no alteration from his gait stemming from any lower extremity condition, and that even if he had an "intermittent" alteration, the service-connected right knee/leg disability "would and do not exert sufficient biomechanical force" to cause the Veteran's left knee or back conditions.  Moreover, the examiner opined that both the Veteran's current back and knee conditions are "life events," and that there is "no other event, injury or illness identified either in service or out of military service which would provide an etiology" for the disorders.  

In the January 2016 decision, the Board emphasized the findings of the April 2015 VA examiner in denying service connection for the Veteran's left knee and back disorders.  However, the JMR found, in essence, that the April 2015 VA examiner's opinion was inadequate as to the question of whether the Veteran's right leg disability aggravated his left knee disorder because the examiner's statements did not explain the rationale for finding that the left knee condition was not aggravated by the right knee condition and instead discussed only causation of the left knee disorder.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, as the Court's June 2016 Order directed the Board to take action consistent with the JMR, this case must be remanded for an addendum opinion that adequately addresses whether the Veteran's service-connected right leg disability aggravated his claimed left knee and back disorders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (the Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).  Furthermore, if necessary, an opinion regarding the relationship between the Veteran's left knee disorder and back disorder should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's April 2015 examination of the Veteran's left knee and back disorders.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the April 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the record, the examiner is requested to offer an opinion as to the following inquiries:

(A)  For the Veteran's left knee disorder, diagnosed as patellofemoral pain syndrome at the April 2015 VA examination, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected right leg disability aggravated such disorder?   For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(B)  For the Veteran's back disorder, diagnosed as lumbosacral strain at the April 2015 VA examination, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected right leg disability aggravated such disorder?   For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(C)  If it is determined that the Veteran's left knee disorder is aggravated by his right leg disability, but his back disorder is not, the examiner should also address whether the Veteran's back disorder, diagnosed as lumbosacral strain at the April 2015 VA examination, is at least as likely as not caused or aggravated by his left knee disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A complete rationale for any opinion expressed must be provided, to include what factors do or do not support a finding of secondary aggravation in this case.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



